Citation Nr: 0425582	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back strain with scoliosis and lumbar spine asymmetry.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



REMAND

The veteran served on active duty from February 1972 to June 
1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claim on appeal.

After the veteran filed his claim for an increased rating for 
a low back disability, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  However, neither the amended intervertebral 
disc regulations nor the amended spinal regulations were 
considered by the RO.  In addition, the Board notes that the 
veteran has not been afforded a VA examination under the new 
regulations.  Further, he has not undergone an examination 
since 1998.  As such, a current examination is warranted.  

In addition, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Nashville, 
Tennessee, for the period from January 
1998 to the present.

2.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VAMC in Chattanooga, Tennessee, for the 
period from January 1998 to the present.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
low back disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted and all 
symptoms related to the low back 
disability should be described.  The 
examiner should address the following:

?	Report whether there are periods of 
flare-up, and if so, the severity, 
frequency, and duration of the 
flare-ups.

?	Describe the effects of the 
condition on the veteran's mobility, 
activities of daily living and usual 
occupation.  

?	Report the range of motion for the 
thoracolumbar spine in degrees for 
forward flexion, extension, left 
lateral flexion, right lateral 
flexion, left lateral rotation and 
right lateral rotation.  

?	If the spine is painful on motion, 
state at what point in the range of 
motion pain begins and ends; and 
state to what extent (if any), 
expressed in degrees if possible, 
the range of motion is additionally 
limited by pain, fatigue, weakness, 
or lack of endurance following 
repetitive use or during flare-ups.  
If more than one of these is 
present, state, if possible, which 
has the major functional impact.  

?	Describe objective evidence of 
painful motion, spasm, weakness, 
tenderness, etc.  Indicate whether 
there is muscle spasm, guarding or 
localized tenderness with preserved 
spinal contour, and normal gait.  

?	Indicate whether there is muscle 
spasm, or guarding severe enough to 
result in an abnormal gait, abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal 
kyphosis.  

?	Describe any postural abnormalities, 
fixed deformity (ankylosis), or 
abnormality of musculature of back.

?	Assess whether the veteran exhibits 
signs and symptoms of intervertebral 
disc syndrome, and if so, describe as 
precisely as possible, in number of 
days, the duration of each 
incapacitating episode during the 
past 12-month period.  An 
incapacitating episode, for 
disability evaluation purposes, is a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

